DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of original claims 1-13 and newly added claim 22 in the reply filed on 9/19/2022 is acknowledged.  The traversal is on the ground(s) that the process in claim 22 cannot be used to make another and materially different product than that in respective product claim 1.  This is not found persuasive because the restriction was based on original claims 1-21, where the process in claims 14-21 is distinct from the product claims, and can be used to make another and materially different product than that in respective product claim 1 (or claim 22).  
The requirement of claims 13-21 is still deemed proper and is therefore made FINAL.

Claim Objections
Furthermore, the Applicant is notified that the renumbering of withdrawn claims 14-21 is improper.  35 USC § 112 requires dependent claims to reference a claim previously set forth.  Claims 14, 15 and 18 have been renumbered to depend on higher-numbered claim 22, and therefore do not depend on a previously set forth claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Although withdrawn claims 14-21 are not currently under examination, the Applicant is notified that the formal requirements of 35 USC § 112 must be satisfied in order to be eligible for rejoinder.

Claims 1, 7 and 22 are objected to because of the following informalities:  
The term “each comprises” recited in line 11 of claim 1, line 4 of claim 7, and line 11 of claim 22 should be changed to “each comprise”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (PG Pub. No. US 2017/0278968 A1)
Regarding claim 1, Lan teaches a semiconductor device (figs. 12A-12B among others), comprising: 
a silicon substrate (¶ 0033: 110);
a buffer layer (¶ 0026: 100) disposed on the silicon substrate (fig. 12A: 100 disposed on 110), the buffer layer comprising a first percentage of germanium (¶ 0035: 100 comprises germanium); and
a transistor (¶ 0031: device of figs 12A-12B includes an FET device) disposed on the buffer layer, the transistor comprising: 
a channel region (¶ 0026: 103) comprising a semiconductor material (¶ 0030: 103 comprises semiconductor material); 
a gate (¶ 0044: 146) disposed on the channel region (fig. 12A: 146 disposed on 103); 
a source (¶ 0026: first composite source/drain 101/102) disposed on a first side of the channel region (fig. 12A: 101/102 disposed on a first side of 103); and 
a drain (¶ 0026: second composite source/drain 101/102) disposed on a second side of the channel region (fig. 12A: second 101/102 disposed on a second side of 103); 
wherein:
the source and the drain each comprises a silicon germanium (SiGe) composite comprising a second percentage of germanium (¶ 0029: portions 102 comprise SiGe composite), and 
the second percentage is greater than the first percentage (¶¶ 0029, 0035: in at least one embodiment, source drain portions 102 have higher germanium concentrations than buffer layer 100).

Regarding claim 4, Lan teaches the semiconductor device of claim 1, wherein the source and the drain are doped with a trivalent impurity (¶ 0029: portions 102 doped with Ga and/or B).

Regarding claim 7, Lan teaches the semiconductor device of claim 1, wherein: 
the semiconductor material of the channel region comprises a thickness of 100 to 500 angstroms (¶ 0029: 103 comprises a thickness of 10-70 nm); and
the source and the drain each comprises a thickness equal to or greater than the thickness of the semiconductor material of the channel region (fig. 12A: 101/102 comprises a thickness equal to or greater than the thickness of 103).

Regarding claim 8, Lan teaches the semiconductor device of claim 1, wherein the channel region, the source, and the drain are directly on the buffer layer (fig. 12A: 103 and 101/102 disposed directly on 100).

Regarding claim 9, Lan teaches the semiconductor device of claim 1, further comprising a second transistor (370) on the buffer layer, the second transistor comprising:
a silicon layer (303) on the buffer layer (300, corresponding to 100 of figs. 12A-12B); 
a second gate (346) disposed on a second channel region (303 comprises a channel region of second transistor 370) of the silicon layer; 
a second source disposed on one side of the second gate and recessed into the silicon layer on the one side of the second gate (fig. 57C: first source/drain 352, corresponding to 102 of figs. 12A-12B); and 
a second drain disposed on another side of the second gate and recessed into the silicon layer on the another side of the second gate (. 57C: second source/drain 352, corresponding to 102 of figs. 12A-12B).

Regarding claim 10, Lan teaches the semiconductor device of claim 9, wherein: 
the transistor comprises a P-type field-effect transistor (FET) (PFET) (¶ 0081: 372 comprises a PFET transistor); and
the second transistor comprises an N-type FET (NFET) (¶ 0081: 370 comprises an NFET transistor).

Regarding claim 11, Lan teaches the semiconductor device of claim 9, wherein: the second source and the second drain of the second transistor comprise silicon (¶ 0093) and phosphorous (¶ 0067).

Regarding claim 22, Lan teaches a method of fabricating a semiconductor device (figs. 12A-12B among others), comprising: 
forming a silicon substrate (¶ 0033: 110);
forming a buffer layer (¶ 0026: 100) disposed on the silicon substrate (fig. 12A: 100 disposed on 110), the buffer layer comprising a first percentage of germanium (¶ 0035: 100 comprises germanium); and
forming a transistor (¶ 0031: device of figs 12A-12B includes an FET device) disposed on the buffer layer, further comprising: 
forming a channel region (¶ 0026: 103) comprising a semiconductor material (¶ 0030: 103 comprises semiconductor material); 
forming a gate (¶ 0044: 146) disposed on the channel region (fig. 12A: 146 disposed on 103); 
forming a source (¶ 0026: first composite source/drain 101/102) disposed on a first side of the channel region (fig. 12A: 101/102 disposed on a first side of 103); and 
forming a drain (¶ 0026: second composite source/drain 101/102) disposed on a second side of the channel region (fig. 12A: second 101/102 disposed on a second side of 103); 
wherein:
the source and the drain each comprises a silicon germanium (SiGe) composite comprising a second percentage of germanium (¶ 0029: portions 102 comprise SiGe composite), and 
the second percentage is greater than the first percentage (¶¶ 0029, 0035: in at least one embodiment, source drain portions 102 have higher germanium concentrations than buffer layer 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lan.
Regarding claims 2-3, Lan teaches the semiconductor device of claim 1, comprising source/drain regions (101/102) with a second percentage of germanium (¶ 0029).
Lan does not explicitly teach wherein the second percentage of germanium is at least forty-six percent (as recited in claim 2) or greater than sixty percent (as recited in claim 3).  However, Lan does teach the source/drain regions 102 comprise Si1-xGex, where 0≦x≦1 (¶ 0029).  Therefore, Lan implicitly teaches regions 102 having Ge concentrations from 0% to 100%, which overlaps the claimed ranges of “at least forty-six percent“ and “greater than sixty percent”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the second percentage of germanium of Lan, as a means to provide enhanced electron and hole mobility (¶ 0103).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed ranges lie inside ranges disclosed by Lan.

Regarding claim 5, Lan teaches the semiconductor device of claim 1, comprising a buffer layer (100) with a first percentage of germanium (¶ 0035).
Lan does not teach wherein the first percentage of germanium is fifteen percent.  However, Lan does teach the buffer layer includes Si.sub.1-x-yGe.sub.xSn.sub.y, where 0≦x≦1,0≦y≦0.3, and x+y≦1 (¶ 0035).   Therefore, Lan implicitly teaches region 100 having a range of Ge concentration from 0% to 100%, which encompasses the claimed value of fifteen percent.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the first percentage of germanium of Lan, as a means to enhance electron and hole mobility of Ge-based FETs (¶ 0024).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed value lies inside the range disclosed by Lan.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lan as applied to claim 1 above, and further in view of Rachmady et al. (PG Pub. No. US 2014/0008700 A1).
Regarding claim 6, Lan teaches the semiconductor device of claim 1, comprising a buffer layer (100).
Lan is silent to wherein the buffer layer comprises a thickness of at least 1 micron.
Rachmady teaches a conventional semiconductor device (figs. 1A-1B: 100 and/or 150) including a SiGe buffer layer (¶¶ 0024, 0029: 106/206, similar to 100 of Lan), wherein the buffer layer comprises a thickness of at least 1 micron (¶ 0029: 206 comprises a combined thickness of at least 1 micron).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the buffer layer of Lan with the thickness of Rachmady, as a means to manage lattice mismatch between Ge and Si (Rachmady, ¶ 0024).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lan as applied to claim 1 above, and further in view of Huang et al. (PG Pub. No. US 2019/0035921 A1).
Regarding claim 12, Lan teaches the semiconductor device of claim 1, but fails to teach the semiconductor device integrated into a radio-frequency (RF) front end module.
Huang teaches a semiconductor device (figs. 4A-4C) including a transistor (¶ 0053: 301) formed on a buffer layer (¶ 0053: 410, similar to 100 of Lan).  Huang further teaches the semiconductor device is further integrated into one or more of a power management integrated circuit (PMIC) 930, RF (wireless) integrated circuit (RFIC) 925 including a wideband RF (wireless) transmitter and/or receiver (TX/RX) (e.g., including a digital baseband and an analog front end module) (¶ 0067).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the semiconductor device of Lan into the module of Huang, as a means to provide a high-performance computing platform.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 13, Lan teaches the semiconductor device of claim 1.
Lan is silent to the semiconductor device integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter.
Huang teaches a semiconductor device (figs. 4A-4C) including a transistor (¶ 0053: 301) formed on a buffer layer (¶ 0053: 410, similar to 100 of Lan).  Huang further teaches the semiconductor device is further integrated into a computing device (¶ 0069).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the semiconductor device of Lan into the module of Huang, as a means to provide a high-performance computing platform.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894